          2:17-cv-02190-CSB-EIL # 90        Page 1 of 1                                        E-FILED
                                                                      Friday, 24 April, 2020 04:17:01 PM
                                                                           Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

NICOLE PEPPERS,                                    )
                                                   )
                       Plaintiff,                  )
          v.                                       )      Case No. 17-CV-2190
                                                   )
CREDIT ONE BANK N.A., GC SERVICES                  )
LIMITED PARTNERSHIP, and FIRST                     )
CONTACT, LLC a/k/a IQOR HOLDINGS,                  )
INC.,                                              )
                                                   )
                                                   )
                       Defendants.                 )

                                            ORDER

          THAT pursuant to the parties’ April 24, 2020 Stipulation of Dismissal, the

individual claims asserted by Plaintiff in Civil Action No. 2:17-CV-02190-CSB-EIL are

dismissed with prejudice; and

          THAT all parties shall bear their own attorneys’ fees and costs incurred in this

action.

          All pending motions are hereby terminated. This case is terminated.



                              ENTERED this 24th day of April, 2020.

                                      s/ COLIN S. BRUCE
                                    U.S. DISTRICT JUDGE
